761 N.W.2d 92 (2008)
482 Mich. 1066
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Dawan TYNER, Defendant-Appellant.
Docket No. 136991. COA No. 277149.
Supreme Court of Michigan.
November 25, 2008.

Order
On order of the Court, the motion for miscellaneous relief is GRANTED. The *93 application for leave to appeal the June 10, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion to remand is DENIED.